DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention, and 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-8, 10-13, 16, 19 and 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Pat. Appl. Publ. No. US2002/0044411 to Iredale.  Referring to claim 1, Iredale discloses a display assembly (28), 

comprising: a body (120), having a datum surface (i.e., surface surrounding the display module); a display module (70), disposed in the body and having a display surface (not numbered); and a transmission module, disposed in the body and linked to the display module [0045], wherein the transmission module drives the display module to move away from or close to the body, so as to drive the display surface to be lifted up or lowered down relative to the datum surface (see Figs. 1, 2 and 10).  
	Referring to claim 2, Iredale discloses the device as claimed, wherein during a movement process of the display module, the display surface is parallel to the datum surface (i.e., between Figs. 1 and 2).
	Referring to claim 3, Iredale discloses the device as claimed, wherein the transmission module has an active part (240), movably disposed in the body along a first axis (i.e., the vertical axis), the display module has a driven part (246), located on a movement path of the active part, the active part abuts the driven part when moving to lift up or lower down the display module along a second axis (i.e., the horizontal axis), and the first axis is orthogonal to the second axis.  See Fig. 12.


Referring to claim 6, Iredale discloses the device as claimed, wherein the transmission module comprises: at least one gear (262), rotatably disposed in the body; and a rack (246), movably disposed in the body and coupled to the gear, wherein the rack has the active part.  See Fig. 12.
Referring to claim 7, Iredale discloses the device as claimed, wherein the transmission module further comprises a power source (i.e., a motor), connected to the gear [0045].
Referring to claim 8, Iredale discloses the device as claimed, wherein the display module (70) comprises: a bearing member (160), having the driven part (246); and a display unit (70), disposed on the bearing member and having the display surface.  See Fig. 12.
Referring to claim 10, Iredale discloses the device as claimed, wherein the body (120) is a recessed structure (128), when the display surface is lifted up relative to the datum surface, a portion of the display module (70) moves out of the recessed structure and forms a gap (182) between the body, and when the display surface is lowered down relative to the datum surface, the display module moves into the recessed structure such that the display surface and the datum surface are consistent.  See Figs. 1, 2 and 10.

Referring to claim 11, Iredale discloses a portable electronic device (20), comprising: a first body (28), having a datum surface (i.e., surface surrounding the display module); a display module (70), disposed in the first body and having a display surface; a transmission module, disposed in the first body and linked to the display module [0045]; and a second body (24), pivotally connected to the first body, wherein during a process of the first body pivoting relative to the second body, the transmission module drives the display module to move away from or close to the first body, so as to drive the display surface to be lifted up or lowered down relative to the datum surface (see Figs. 1, 2 and 10).
Referring to claim 12, Iredale discloses the device as claimed, wherein during a movement process of the display module, the display surface is parallel to the datum surface (i.e., between Figs. 1 and 2).
Referring to claim 13, Iredale discloses the device as claimed, wherein the transmission module has an active part (240), movably disposed in the body along a first axis (i.e., the vertical axis), the display module has a driven part (246), located on a movement path of the active part, the active part abuts the driven part when moving to lift up or lower down the display module along a second axis 


(i.e., the horizontal axis), and the first axis is orthogonal to the second axis.  See Fig. 12.
Referring to claim 16, Iredale discloses the device as claimed, wherein the transmission module comprises: at least one gear (262), rotatably disposed in the body; and a rack (246), movably disposed in the body and coupled to the gear, wherein the rack has the active part.  See Fig. 12.
Referring to claim 19, Iredale discloses the device as claimed, wherein the body (120) is a recessed structure (128), when the display surface is lifted up relative to the datum surface, a portion of the display module (70) moves out of the recessed structure and forms a gap (182) between the body, and when the display surface is lowered down relative to the datum surface, the display module moves into the recessed structure such that the display surface and the datum surface are consistent.  See Figs. 1, 2 and 10.
Referring to claim 20, Iredale discloses the device as claimed, wherein the display module (70) comprises: a bearing member (160), having the driven part (246); and a display unit (70), disposed on the bearing member and having the display surface.  See Fig. 12.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Iredale, which substantially discloses the device as claimed, including the transmission module further comprises a power source (i.e., a motor), connected to the gear [0045], and the first body (28) and the second body (28) are pivoted relative to each other by a pivot (60).  Iredale does not explicitly disclose the power source and the pivot being coaxially disposed, so as to synchronize the gear with the pivot of the first body and the second body. 
The Examiner takes Official Notice that providing a power source (i.e.., the motor) so that it is coaxially disposed with a pivot (i.e., providing the motor at hinge 60) is well-known in the art of portable electronic devices.  As such, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Iredale to include a

power source and the pivot coaxially disposed, so as to synchronize the gear with the pivot of the first body and the second body of Iredale, in order to provide simplified movement between the various elements or part of the portable electronic device.  
Allowable Subject Matter
Claims 4, 5, 9, 14, 15 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  regarding claims 4 and 14, the specific limitations of “the active part and the driven part are a convex part and a concave part corresponding to each other, and when the convex part moves out of the concave part, the display surface is lifted up relative to the datum surface,” in combination with the remaining elements, are not taught or adequately suggested in the prior art of record.
Regarding claims 5 and 15, the specific limitations of “the active part and the driven part are a wedge-shaped convex part and a wedge-shaped concave part with contours complementary to each other,” in combination with the 


remaining elements, are not taught or adequately suggested in the prior art of record.
Regarding claims 9 and 18, the specific limitations of “the transmission module further comprises a magnetic member, disposed as a same structure as the active part and adjacent to the active part, the display module further comprises another magnetic member, disposed in a same structure as the driven part and adjacent to the driven part, and when the active part abuts the driven part to lift up the display module, the magnetic member and the another magnetic member correspond to each other and are magnetically attracted,” in combination with the remaining elements, are not taught or adequately suggested in the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY Q EDWARDS whose telephone number is (571)272-2042.  The examiner can normally be reached on Monday-Friday, 8:00am-4:30pm.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Anthony Q Edwards/Primary Examiner, Art Unit 2841                                                                                                                                                                                                        
September 20, 2021